Citation Nr: 1814845	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-52 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Service connection for a left knee condition.

2.  Service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran originally appealed the denial of entitlement to service connection for arthritis of the left ankle, and he perfected an appeal for entitlement to service connection for burn scars of the left lower extremity.  During the pendency of the appeal, however, the Veteran was granted service connection for the claimed conditions.  As such, the Veteran has been granted his full prayer of relief in this regard, and no further review by the Board of these issues is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's peripheral neuropathy of the left lower extremity was not the result of any previously service-connected disability, but it was aggravated beyond its natural progression by his previously service-connected burn scars of the left lower extremity.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the left lower extremity as secondarily aggravated by his service-connected burn scars of the left lower extremity have been met.  38 U.S.C. § 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted his full prayer of relief for the only claim that is being fully disposed of by this decision.  As such, any failure on VA's part to notify or assist the Veteran is deemed harmless error.

Neuropathy

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the left lower extremity.  The Veteran underwent a VA examination in August 2017.  The examiner opined that the Veteran had bilateral peripheral neuropathy that was caused by his diabetes; which was unrelated to a period of service.  The examiner, however, stated that the Veteran's previously service-connected burn scars of the left lower extremity aggravated the peripheral neuropathy of that extremity beyond the natural progression of the disease.  As such, service connection for peripheral neuropathy of the left lower extremity as aggravated by a service-connected disability is warranted.  The baseline severity of the Veteran's peripheral neuropathy of the left lower extremity was characterized by mild paresthesia, mild numbness, and decreased sensation in the foot but not in the leg.


ORDER

Service connection for peripheral neuropathy of the left lower extremity, as aggravated by service-connected burn scars of the left lower extremity, is granted.


REMAND

The Veteran contends that he is entitled to service connection for a left knee condition.  The Veteran underwent a VA examination in June 2016 which indicates that the Veteran did not have a left knee condition.  Nevertheless, the Veteran's VA treatment records indicate that the Veteran previously underwent an arthrotomy of the left knee, and that he had previously sought treatment for knee pain.  The examination does not identify this history or explain why this does not constitute a current knee condition.  It is thus unclear whether the examiner did not find this medical history pertinent or whether the examiner was unaware of it.  Once VA undertakes the effort to provide an examination VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, this matter must be remanded in order to provide the Veteran with another VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has or previously had a left knee condition; why or why not; and when did it first begin to manifest?  Why or why not?

2b.  What is the significance, if any, of the fact that the Veteran has a history of undergoing an arthrotomy of the left knee and the Veteran sought treatment for his left knee?  Why?

2c.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between a current left knee condition and an in-service injury, disease or event?  Why or why not?

3.  Then, readjudicate the remaining claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


